Exhibit 10.32

AMENDMENT TO STOCK OPTION AGREEMENTS

This Amendment to Stock Option Agreements (“Amendment”) is made and entered into
as of the 17th day of February, 2009, by and between FEDERAL REALTY INVESTMENT
TRUST, a Maryland real estate investment trust (“Trust”), and ANDREW P. BLOCHER
(“Executive”).

WHEREAS, Executive and the Trust have entered into the following stock option
agreements: (a) Combined Incentive and Non-Qualified Stock Option Agreement
dated February 16, 2006; (b) Combined Incentive and Non-Qualified Stock Option
Agreement dated February 12, 2007; and (c) Combined Incentive and Non-Qualified
Stock Option Agreement dated February 10, 2008 (collectively referred to
hereinafter as the “Stock Option Agreements”); and

WHEREAS, since the execution of the Option Agreements, Executive has been
promoted and is now an executive officer of the Trust, and Executive and the
Trust wish to amend the Stock Option Agreements.

NOW THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained and of other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

1.      Sections 2(d), 2(f) and 2(g) of each of the Stock Option Agreements are
hereby amended by deleting the phrase “three (3) months” and replacing it with
the phrase “one (1) year.”

2.      Capitalized terms used in this Amendment, unless otherwise defined
herein, have the respective meanings given to such terms in the Stock Option
Agreements.

3.      Except as specifically modified hereby, the Stock Option Agreements
remain in full force and effect, and the Trust and Executive hereby ratify and
reaffirm each and all of the terms and provisions of the Stock Option Agreements
as modified hereby.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment to be
effective as of the day and year indicated above.

 

FEDERAL REALTY INVESTMENT TRUST By:   /s/    Dawn M. Becker

Name:

Title:

 

Dawn M. Becker

Executive Vice President-General Counsel and Secretary

 

 

 

 

WITNESS:   EXECUTIVE

/s/    Darlene M. Hough

 

/s/    Andrew P. Blocher

 

Andrew P. Blocher